Citation Nr: 1108566	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  07-00 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus, Type II.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran provided testimony at a personal hearing at the RO in Philadelphia, Pennsylvania, in January 2009.  Also, a Travel Board hearing was held before the undersigned Veterans Law Judge in November 2009.  Copies of the transcripts of these hearings are of record.  

Service connection is in effect for additional disabilities as secondary to the service-connected diabetes mellitus, to include peripheral neuropathy of the upper and lower extremities.  See the May 2007 rating determination upon which it was noted that while service connection was warranted for peripheral neuropathy of the bilateral upper extremities as part of the diabetic process, a separate rating was not warranted in that March 2007 VA neurological exam noted good strength, no focal weakness, and no evidence of loss of sensation in the hands or arms.  Also, service has been established for onychomycosis and erectile dysfunction as secondary to diabetes mellitus.  He receives special monthly compensation due to his erectile dysfunction.  

In correspondence received in November 2009, the Veteran raised the issues of entitlement to service connection for hypertension and for a foot condition as secondary to diabetes.  These issues have not been properly developed or certified for appellate consideration.  These matters are referred to the RO for such further action as is deemed appropriate.  The Veteran has also raised contentions concerning a pancreas disorder.  If he desires to file a claim for service connection he should do so with specificity at the RO.

In January 2010 the Board denied the Veteran's claim for entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In September 2010 the Court granted the VA General Counsel's and Appellant's Joint Motion For Remand.  The Board's decision was vacated and the Veteran's claim was remanded to the Board.  The Joint Motion called for the claim to be remanded because the Board decision failed to provide an adequate statement of reasons or bases for its determination that referral for an extraschedular evaluation under 38 C.F.R. § 3.321 was not warranted.  Specifically, the Board failed to adequately compare the Appellant's symptomatology, such as fatigue, fluctuating blood sugar levels, and any interference with strenuous activity or his employment, with the established rating criteria pursuant to Diagnostic Code (DC) 7913 (regarding diabetes mellitus).


FINDING OF FACT

The Veteran's service-connected diabetes mellitus Type II is being treated by insulin, an oral hypoglycemic agent, and restricted diet.  There is no objective evidence that the Veteran's diabetes mellitus Type II requires the Veteran to regulate his activities or that he has been instructed to limit activities by any treating physician.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for the service-connected diabetes mellitus Type II have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.119, DC 7913 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA to assist a Claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four elements.  Specifically, VA must inform the Claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the Claimant is to provide; (3) that VA will attempt to obtain; and (4) request that the Claimant provide any evidence in his or her possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the Claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In March 2005, prior to the initial adjudication of the Veteran's claim for service connection, he was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.

As to the issue of a higher initial disability rating for the now service-connected diabetes mellitus, an increased rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).

With respect to the Dingess requirements, and for the reasons described below, an increased rating is being denied and neither a new disability rating nor new effective date will be assigned.  As such, there is no prejudice to the Veteran with respect to any notice deficiencies related to the rating or effective date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton, supra; see also 38 C.F.R. § 20.1102 (2009) (harmless error).

Next, the VCAA requires that VA make reasonable efforts to assist the Claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  He has also been afforded a VA diabetes mellitus examination and has testified at two hearings.  There is no indication of any additional, relevant records that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandate of the VCAA.


Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. Part 4 (2010).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2010).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

In cases such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally, Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Diabetes is evaluated pursuant to DC 7913.  A rating of 20 percent is assigned when the Veteran requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  An evaluation of 40 percent is assigned when the Veteran requires insulin, a restricted diet, and regulation of his or her activities.  An evaluation of 60 percent is assigned where the Veteran requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or weekly visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned when the Veteran requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Non-compensable complications are considered part of the diabetic process under DC 7913.  See DC 7913, note (1).

The Board reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.3 (2010).

Analysis 

In this case, while the Veteran requires insulin, an oral hypoglycemic medication, and a restricted diet, there is no evidence that he is required to restrict his activities due to his diabetes, nor has he been instructed to by any health care provider.

VA treatment records reflect that the Veteran was treated for diabetes mellitus as early as 1999.  When examined by VA in March 2005, this condition required medication and a restricted diet for control.  Subsequently dated VA and private records (through 2009) show that this diagnosis continues.  

A private physician reported in December 2006 that the Veteran continued to be on medication for his diabetes (Lantus) and that it was well-controlled.  

The Veteran provided testimony at personal hearings in January 2009 and November 2009.  He stated that he was on insulin and ate a restricted diet to control his diabetes.  He also indicated that he was unable to accomplish any strenuous work.  At the November 2009 hearing, he related that he was currently working on the basement at his home.  The Saturday before, he had worked for over an hour when his sugar dropped.  He had to stop and eat and take medication.  His regular employment did not require strenuous activity, and he said that he exercised on the treadmill in the morning.  He reported he sometimes missed work due to diabetes and related problems.  He reported that he did not know how many days he had missed since pancreatic surgery in 2006, but reported it was less than 30 days.  No special accommodations were made at work for his condition.

When examined by VA in April 2009, it was noted that the Veteran continued to be on medications for his diabetes, to include insulin (Latsus and Aspart) and Metformin which he took twice per day.  He was also on a restricted diet.  He noted that he was an unemployment interviewer for the state of Pennsylvania Unemployment Service.  His diabetes often made him feel fatigued.  His diabetes was noted to be well-controlled without end organ damage.  

Following review of the medical evidence, it is concluded by the Board that an initial rating in excess of 20 percent is not warranted.  Clearly, his medical records indicate that he Veteran has, for many years, been on prescribed insulin for his diabetes, as well as a restricted diet.  Moreover, current exam shows that he takes an oral hypoglycemic agent (Metformin) twice per day.  There is no mention, however, that he has ever been instructed to restrict his activities to control his diabetes.

The Board acknowledges that the Veteran reports that he is often fatigued due to his diabetes and has stopped strenuous activity to eat or take medication when his sugars dropped.  However, he continues to be employed and uses a treadmill and has not been told by a physician to restrict his activities.  He has missed a little time from work, but apparently not a great deal and no particular accommodations are made for him at work.

As noted earlier, the Veteran's bilateral upper extremity peripheral neuropathy has been noted to be part and parcel of his diabetes condition.  Review of the 2009 exam report included a neurological examination which was normal.  Thus, a separate rating for this condition continues to be unwarranted.  Moreover, he is separately rated for his onychomycosis and erectile dysfunction and while he receives non-compensable ratings, it is noted that he was granted special monthly compensation for his erectile dysfunction.  These disabilities may not be used to increase the Veteran's rating for his diabetes after their respective effective dates for service-connection.

The Board considered the criteria for each rating pursuant to DC 7913.  The Veteran does not meet the criteria for a higher rating because he is not required to regulate his activities due to his diabetes.  Twenty percent is the maximum schedular evaluation where regulation of activities is not required.  Although the Veteran has testified that he regulates his activities due to his diabetes, there is no medical evidence that he was told by a health care provider that he was required to restrict his activities to assist in controlling his diabetes.  Any restriction of activities attributable to any of the secondary conditions that the Veteran developed, which are separately rated, cannot be used to increase his rating for his diabetes as of their respective effective dates.  

Although it is generally not necessary to meet all of the rating criteria for a higher rating, see 38 C.F.R. § 4.21, in this case regulation of activities is the primary characteristic distinguishing the higher rating.  Hence, absent a finding that regulation of activities is required, a higher schedular rating is unwarranted.

It is noted that the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Thus, the Board is unable to identify a reasonable basis for granting the veteran's claims.  

Extraschedular Criteria

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Board acknowledges that the Veteran reports that he is often fatigued due to his diabetes and has stopped strenuous activity to eat or take medication when his sugars dropped.  This evidence raises the question of entitlement to an extraschedular evaluation.  As discussed above, however, he continues to be employed and uses a treadmill and has not been told by a physician to restrict his activities.  He has not missed significant time from work and no particular accommodations have been made for his employment.  There has been no medical restriction of physical activities which would warrant a higher disability rating.  His symptoms are contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1) (2010).


ORDER

Entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus, Type II, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


